Citation Nr: 1109420	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a meniscal tear of the right knee with chondromalacia.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1999 to August 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for a meniscal tear of the right knee with chondromalacia, and assigned a noncompensable disability rating, effective August 16, 2006.  Subsequently, in a March 2009 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective August 16, 2006.  

The Veteran moved to Georgia during the pendency of this appeal, and accordingly, original jurisdiction over this matter has been transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be afforded another VA orthopedic/neurological examination of his right knee.
 
The Veteran was initially granted service connection for a meniscal tear of the right knee with chondromalacia in a September 2006 rating decision and was assigned a noncompensable evaluation, effective August 16, 2006.  Subsequently, in a March 2009 rating decision, the RO increased the Veteran's disability rating to 10 percent, effective August 16, 2006.   The Veteran disagrees with this rating assignment and contends that a higher rating is warranted.  

Specifically, in his August 2007 notice of disagreement, the Veteran reported that, as a result of his right knee disability, he is unable to apply minimal pressure on his knee, causing him to be unable to kneel, squat, or crawl.  He also reported that he is unable to bear his complete body weight during activities such as running, jumping, and lifting heavy objects.  In this regard, he reported that, following such activities, he experiences joint/knee stiffness, impaired mobility, numbness, and mild to moderate pain that interferes with his daily activities.

Additionally, in his April 2009 substantive appeal, the Veteran again reported that he is unable to apply weight or bear pressure on his right knee during activities such as running, jumping, lifting heavy objects, squatting, kneeling, and crawling.  He also reported that when he does engage in such activities, he subsequently suffers from knee stiffness, numbness, impaired physical mobility, and mild to moderate pain, for which he takes over-the-counter pain medication.  Moreover, the Veteran reported that his right knee disability greatly affects his life insofar as it causes limitation of motion (i.e., flexion and extension), which impacts his ability to interact with his daughter, exercise, and perform his activities of daily living.  Further, the Veteran reported that, due to his right knee disability, his sleeping habits have severely changed because the discomfort causes him to lose sleep.  Finally, he stated that he has begun to experience numbness in his knee after sitting for long periods of time.  

The Board acknowledges that the Veteran was provided VA orthopedic examinations of his right knee in July 2006 and March 2007.  Significantly, however, the March 2007 VA examination report (i.e., the most recent VA examination of record) is now almost four years old and does not contemplate the Veteran's recent contentions regarding the severity of his right knee symptomatology.  Specifically, this examination report does not address the Veteran's contentions regarding numbness in his right knee and pain after use.  In this regard, the Board notes that, to the contrary, the March 2007 VA examiner specifically noted that there was no pain symptomatology related to the Veteran's right knee condition and that his right knee joint function was not additionally limited by pain.  On this record, the Board finds that a remand is necessary in order to provide the Veteran with a contemporaneous VA examination assessing the current nature, extent, and severity of his right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination of his right knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected meniscal tear of the right knee with chondromalacia.  

The examiner should identify any neurological pathology related to the Veteran's service-connected right knee disability, including the nerves involved; whether there is any complete or incomplete paralysis of the respective nerve; and if incomplete paralysis is present, whether such paralysis is analogous to mild, moderate, moderately severe, or severe.  In this regard, examiner should specifically discuss the evidence of the record regarding numbness in the Veteran's right knee.  See August 2007 notice of disagreement and April 2009 substantive appeal.  

Additionally, the examiner should provide the ranges of motion of the Veteran's right knee in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's right knee-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected right knee disability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

2.  The RO/AMC should then read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.  

3.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


